Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
Response to Amendment
In the amendment filed on January 25, 2021, the following has occurred: claim(s) 1 and 8 have been amended. Now, claim(s) 1-9 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (U.S. Patent Pre-Grant Publication No. 2017/0116402) in view of Kerstna et al. (U.S. Patent Pre-Grant Publication No. 2010/0328320) in further view of Wedekind et al. (U.S. Patent Publication No. 10,561,349).
As per independent claim 1, Hirabayashi discloses a terminal device configured to be able to communicate with a measuring device for measuring biological information, the terminal device comprising: a processor configured to function as: a first processing unit configured to 
While Hirabayashi teaches a terminal device configured to be able to communicate with a measuring device for measuring biological information, the terminal device comprising: a 
Kerstna teaches a device when the second processing unit determines that the second application is able to use the biological information, read out the biological information from the biological information storage unit (See Paragraph [0144]: The resulting list in readable form is temporarily and transiently stored in the data memory/cache and the transient readable list is preferably removed from the memory after it has been displayed, which the Examiner is interpreting to encompass the claimed portion.) and subsequently output the read biological information to a display (See Paragraph [0138]: The provided list copy can then be communicated to an external unit for output.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Hirabayashi to include the second processing unit determines that the second application is able to use the biological information, read out the biological information from the biological information storage unit and subsequently output the read biological information to a display as taught by Kerstna. One of ordinary skill in the art before the effective filing date of the claimed invention 
While Hirabayashi/Kerstna teaches the above device, Hirabayashi/Kerstna may not explicitly teach wherein the second processing unit is configured to: determine whether the second application is able to use the biological information by performing an authentication process without the biological information, at least based on identification information of the second application and the specifying information.
Wedekind teaches a device wherein the second processing unit is configured to: determine whether the second application is able to use the biological information by performing an authentication process without the biological information, at least based on identification information of the second application and the specifying information (See col. 36, ll. 53-67 and col. 37, ll. 1-17: A process is described for adding or deleting a predetermined number of slots to and from a bonding list that contains the authentication information for a predetermined number of display devices.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Hirabayashi/Kerstna to include the second processing unit is configured to: determine whether the second application is able to use the biological information by performing an authentication process without the biological information, at least based on identification information of the second application and the specifying information as taught by Wedekind. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hirabayashi/Kerstna with Wedekind with the motivation of improving presentation of information to a user (See Background of Wedekind in col. 1, ll. 55-62).
As per claim 2, Hirabayashi/Kerstna/Wedekind discloses the device of claim 1 as described above. Hirabayashi may not explicitly teach wherein the first processing unit is configured to update the specifying information stored in the information storage unit, based on the specifying information acquired from an external device.
Kerstna teaches a device wherein the first processing unit is configured to update the specifying information stored in the information storage unit, based on the specifying information acquired from an external device (See Paragraph [0075]: The generated document from the IMD is stored in a data depository and the registration of the new documents in the depository is notified to the PDA which processes this notification and updates the document list stored in the PIH system based on the new information, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Hirabayashi to include the first processing unit is configured to update the specifying information stored in the information storage unit, based on the specifying information acquired from an external device as taught by Kerstna. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hirabayashi with Kerstna with the motivation of improving accuracy of patient information (See Background of Kerstna in Paragraph [0007]).
As per claim 3, Hirabayashi/Kerstna/Wedekind discloses the device of claim 1 as described above. Hirabayashi further teaches wherein the specifying information is a whitelist having identification information of the application able to use (See Paragraph [0048]: A permission level table which is a table of levels at which applications are permitted to start, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 5, Hirabayashi/Kerstna/Wedekind discloses the device of claim 1 as described above. Hirabayashi further teaches wherein the second processing unit is configured to read out the biological information from the biological information storage unit when identification information of the second application matches identification information of the application able to use and an instruction to permit the second application to use the biological information is accepted from a user (See Paragraph [0056]: User authentication is performed to determine if the static biometric information is identical information to the registered information and if so the application start unit permits a start of an application of the permission level.).
As per claim 6, Hirabayashi/Kerstna/Wedekind discloses the device of claims 1 and 3 as described above. Hirabayashi further teaches wherein the whitelist further includes type information indicating a type of the biological information that the second application is able to use, and when the second application is able to use biological information stored in the biological information storage unit, the second processing unit is configured to read out, of the biological information, biological information of a type indicated by the type information (See Paragraph [0090]: The permission level table is a table of levels at which applications are permitted to start, and in addition to the program and various kinds of setting information for controlling the handheld device.).
As per claim 7, Hirabayashi/Kerstna/Wedekind discloses the device of claim 1 as described above. Hirabayashi further teaches the second processing unit is configured to request the first processing unit to acquire biological information measured by the measuring device from the measuring device (See Paragraphs [0102]-[0105]: The handheld device requests the handheld device to confirm the state of the user through a short-range wireless communication device to detect dynamic biometric information, which the Examiner is interpreting handheld 
As per independent claim 8, discloses a terminal device configured to be able to communicate with a measuring device for measuring biological information, the terminal device comprising: a processor configured to function as: a first processing unit configured to execute processing of a first application, the first processing unit acquiring, from the measuring device, biological information measured by the measuring device (See Paragraphs [0028]­ [0030]: The handheld device is controlled by the central processing unit (CPU) according to a predetermined program, which the Examiner is interpreting the handheld device to encompass the measuring device, the CPU to encompass the first processing unit, and the predetermined program to encompass the first application.); and a second processing unit configured to execute processing of a second application (See Paragraphs [0043] and [0051]: The control unit operates on the CPU which includes a user authentication unit, and the application can be an application program acquired through the communication unit or an application program which is pre­ installed, which the Examiner is interpreting to encompass the claimed portion.); a biological information storage unit comprising a memory and configured to store biological information acquired by the first processing unit (See Paragraph [0048]: The memory can store static biometric information, dynamic biometric information, an application, a permission level table, and various kinds of 
While Hirabayashi teaches a terminal device configured to be able to communicate with a measuring device for measuring biological information, the terminal device comprising: a processor configured to function as: a first processing unit configured to execute processing of a first application, the first processing unit acquiring, from the measuring device, biological information measured by the measuring device; and a second processing unit configured to execute processing of a second application; a biological information storage unit comprising a memory and configured to store biological information acquired by the first processing unit; and an information storage unit comprising a memory and configured to store specifying information for specifying an application able to use the biological information, Hirabayashi may not explicitly teach when the first processing unit determines that the second application is able to use the biological information, read out the biological information from the biological information storage unit, and wherein the second processing unit is configured to receive the biological information read out by the first processing unit and to output the received biological information.
Kerstna teaches a device when the first processing unit determines that the second application is able to use the biological information (See Paragraph [0164]: The access profile manager investigates to identify if a user is allowed to view the information based on the list.), read out the biological information from the biological information storage unit (See Paragraph [0144]: The resulting list in readable form is temporarily and transiently stored in the data memory/cache and the transient readable list is preferably removed from the memory after it has been displayed, which the Examiner is interpreting to encompass the claimed portion.), and wherein the second processing unit is configured to receive the biological information read out by the first processing unit and to output the received biological information to a display (See Paragraph [0138]: The provided list copy can then be communicated to an external unit for output, which the Examiner is interpreting the external unit to encompass the second processing unit.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Hirabayashi to include the first processing unit determines that the second application is able to use the biological information, read out the biological information from the biological information storage unit, and wherein the second processing unit is configured to receive the biological information read out by the first processing unit and to output the received biological information to a display as taught by Kerstna. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hirabayashi with Kerstna with the motivation of improving accuracy of patient information (See Background of Kerstna in Paragraph [0007]).
While Hirabayashi/Kerstna teaches the above device, Hirabayashi/Kerstna may not explicitly teach wherein the first processing unit is configured to: accept a request from the second processing unit and determine whether the second application is able to use the biological 
Wedekind teaches a device wherein the first processing unit is configured to: accept a request from the second processing unit and determine whether the second application is able to use the biological information by performing an authentication process without the biological information, at least based on identification information of the second application and the specifying information (See col. 36, ll. 53-67 and col. 37, ll. 1-17: A process is described for adding or deleting a predetermined number of slots to and from a bonding list that contains the authentication information for a predetermined number of display devices.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Hirabayashi/Kerstna to include the first processing unit is configured to: accept a request from the second processing unit and determine whether the second application is able to use the biological information by performing an authentication process without the biological information, at least based on identification information of the second application and the specifying information as taught by Wedekind. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hirabayashi/Kerstna with Wedekind with the motivation of improving presentation of information to a user (See Background of Wedekind in col. 1, ll. 55-62).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (U.S. Patent Pre-Grant Publication No. 2017/0116402) in view of Kerstna et al. (U.S. Patent Pre-Grant Publication No. 2010/0328320) in view of Wedekind et al. (U.S. Patent Publication No. 10,561,349) in further view of Hampapuram et al. (U.S. Patent Pre-Grant Publication No. 2016/0210099).
As per claim 4, Hirabayashi/Kerstna/Wedekind discloses the device of claims 1 and 3 as described above. Hirabayashi further teaches wherein the second processing unit is configured to read out the biological information from the biological information storage unit when identification information of the second application matches identification information of an application listed in the whitelist and it is determined that the second application is not the application unable to use, based on the setting information (See Paragraph [0056]: User authentication is performed to determine if the static biometric information is identical information to the registered information and if so the application start unit permits a start of an application of the permission level and if the information isn't identical there is no start to the application.).
While Hirabayashi/Kerstna/Wedekind discloses a device wherein the second processing unit is configured to read out the biological information from the biological information storage unit when identification information of the second application matches identification information of an application listed in the whitelist and it is determined that the second application is not the application unable to use, based on the setting information, Hirabayashi/Kerstna/Wedekind may not explicitly teach wherein the whitelist further has setting information for temporarily setting an application listed in the whitelist as an application unable to use the biological information.
Hampapuram teaches a device wherein the whitelist further has setting information for temporarily setting an application listed in the whitelist as an application unable to use the biological information (See Paragraphs [0122]-[0127]: A display can be removed from a whitelist and the bonding information can be maintained to facilitate reconnecting the removed display at a later time, which the Examiner is interpreting a display can be removed from a whitelist to encompass an application listed in the whitelist as an application unable to use the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (U.S. Patent Pre-Grant Publication No. 2017/0116402) in view of Kerstna et al. (U.S. Patent Pre-Grant Publication No. 2010/0328320) in view of Wedekind et al. (U.S. Patent Publication No. 10,561,349) in further view of Halvorson et al. (U.S. Patent Pre-Grant Publication No. 2013/0102853).
As per claim 4, Hirabayashi/Kerstna/Wedekind discloses the device of claims 1 and 3 as described above. Hirabayashi/Kerstna/Wedekind may not explicitly teach wherein the second processing unit is configured to determine whether the second application is able to sue the biological information based on a determination as to whether the second application is compatible with the first application by determining if version information of a library built in the second application is has compatibility with the first application.
Halvorson teaches a device wherein the second processing unit is configured to determine whether the second  application  is  able to  us the biological information  based on  a determination as to whether the second application is compatible with the first application by determining if version information of a library built in the second application is has compatibility .


Response to Arguments
In the Remarks filed on January 25, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and/or amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Hirabayashi is predicated on authenticating using biological information, it cannot teach or suggest determine whether the second application is able to use the biological information by performing an authentication process without the biological information, as required by claims 1 and 8; (2) the biological information will be read out and displayed if the second application is authenticated, and this does not occur in Hirabayashi, and there would have been no reason to display biological data given that the alleged biological  data is only used for authentication; (3) Kerstna does not have an authentication process, let alone one without biological information, to determine whether a second application can use the biological information; and (4) Hirabayashi and Kerstna do not disclose a second application is authorized to use information acquired from a first application by checking if the two applications are compatible with each other.
In response to argument (1), the Examiner agrees with the Applicant. The Examiner has supplemented Wedekind et al. (U.S. Patent Publication No. 10,561,349) to encompass the authentication process between the two applications without the use of biological information, as Wedekind is able to utilize a white list to authenticate certain devices that are attempting to authenticate without the mention of biological information as has been rejected as described above. The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (2), the Examiner agrees with the Applicant that Hirabayashi does not disclose the biological information will be read out and displayed if the second 
In response to argument (3), the Examiner disagrees with the Applicant. Kerstna does disclose an authentication process, let alone one without biological information, to determine whether a second application can use the biological information as is described in Paragraph [0164]: The access profile manager investigates to identify if a user is allowed to view the information based on the list. The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (4), the Examiner agrees with the Applicant. The Examiner has supplemented Wedekind et al. (U.S. Patent Publication No. 10,561,349) to encompass disclose a second application is authorized to use information acquired from a first application by checking if the two applications are compatible with each other (See col. 36, ll. 53-67 and col. 37, ll. 1-17: A process is described for adding or deleting a predetermined number of slots to and from a bonding list that contains the authentication information for a predetermined number of display devices.) and further described in col. 22, ll. 60-67 and col. 23, ll. 1-29 as the display device can download the paring information by signing into a mobile application to communicate with the server for authentication and pairing processes. The 35 U.S.C. 103 rejection(s) still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romeo (U.S. Pre-Grant Publication No. 2014/0278535), describes a healthcare practice management system and method for providing management to data flow and operation of health care practices, Cohen et al. (U.S. Pre-Grant Publication No. 2010/0286488), and Cho et al. ("Vulnerabilities of Android Data Sharing and Malicious Application to Leaking Private Information").
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626